Title: To Thomas Jefferson from William Davies, 25 January 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Chesterfield Jany. 25. 1781.

I found upon my return hither that all the troops, that marched from hence upon the arrival of the enemy, had by order of Baron Steuben come back to this station, from their utter inability to keep the field, from the want of almost every species of cloathing. Many men have not a remnant of cloathing larger than a good napkin to cover their nakedness, and a number of these are dependent upon others for a part of a blanket to shelter them at night from the cold. Your Excellency, if I remember right, informed me at Westham, that a number of blankets could be procured from Mr. Ross. I must solicit your Excellency to direct me by what means and from what places they may [be] brought hither. I am the more anxious on this head, as all the coarsest of the cloth, which we had lately received from Mr. Armistead, was given out among the men as blanketting, which was the only expedient the late emergency would admit for rendering the troops in any degree fit for the field, to oppose the incursion of the enemy. This coarse cloth is not yet unfit to be made up into garments, but soon will be, unless the arrival of a supply of blankets shall enable us to put it into the hands of the taylors for that purpose. Could this be speedily accomplished, we might do a great deal towards cloathing our men, as we can easily turn out from 8 to 10 coats of a day. This we are now doing of the best of the cloth, which we reserved for this use. The want of shirts and shoes is another distressing circumstance,  and I must beg your Excellency’s attention to it. Unless some method can be adopted for supplying the men, they had much better be dismissed altogether; they are not able to do any thing in the field, and near 60 of them too naked to do any thing in quarters, and every idea of training them for actual service has long since been laid aside.
These must be unpleasant truths, but it is my duty to represent them. I hope my conduct is too well known to your Excellency to admit the idea that I have ever neglected any thing in my power to guard against or to remedy the distressful situation of the troops who have been entrusted to my command. Give me leave, however, to say that a mistaken system has long prevailed in the mode of cloathing our men. Saving and preserving is almost as important as supplying in the first instance. A shoe after soaling will last almost as long as it did before, and a coat properly patched is nearly as useful to the soldier as a new one. Yet we have nothing given to us for these necessary purposes of repairing, and of course instead of mending our old clothes we are always asking for new. It is out of the power of your officers to remedy these things without the assistance of the State. Another great misfortune is the manner of issuing the cloathing. A good pair of stockings is given to a naked soldier today; he has no shoes and wears them out by the next week, and in a fortnight afterwards when his stockings are gone, he gets his shoes; Or perhaps he gets breeches, but no lining to them; a new coat or a fashionable hat, but has no shirt, or if he has, he is without breeches. By this means the country runs into debt, and the soldier is always uncomfortable, and utterly devoid of that military pride of appearance, so essentially necessary in every army. At present, however, some immediate assistance is absolutely necessary to preserve the lives of these men. Some of them are so naked that they have refused furloughs to go home to try to get cloaths, being ashamed as well as unable in their situation to travel at this season. There never will be a possibility of preventing desertions till men find it more comfortable to be soldiers, than has generally been the case of the Virginia line, aggravated as their reflections must be, when they observe the comparatively happy circumstances of the troops from other states. I have of late been endeavoring to draw off descriptive lists of the deserters, of whom I have had returns; and am now at the 170th. As soon as it is properly prepared I shall forward it to your Excellency. I intend to propose to the General, to give furlows for a limited time to all the men now here that will enlist for the war, pay them a part of their  bounty now, and the remainder when they return. As they can be of no service till they are cloathed, and provision is with difficulty procured, I hope this proposal will not be thought ineligible. In the mean time I would submit it whether it will not be necessary to order a quantity of leather here for the purpose of mending shoes: we have tools and shoemakers of our own. I would also request that some money might be spared to pay the taylors, who have for these five months past made up almost all the cloaths our men have had. They are much discouraged for want of it, and many of them think they are working for nothing.
I hope to be excused for my prolixity, but must persevere in my applications as long as there remains any prospect of success. The extra expence of calling an equal number of militia into the field, would go far towards fitting these men for service, who if properly trained, might have been very useful on the late occasion, but as matters now stand are only a useless incumbrance upon the country.
I have the honor to be, sir, with the highest respect, your Excellency’s most obedient and most humble servt.,

William Davies

